Case 3:19-bk-03255-JAF Doc 21 Filed 09/30/19 Page 1of4

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
IN RE:
ROBERT L. SILVERMAN
JOAN B. SILVERMAN
CASE NO.:3:19-bk-03255-JAF
Debtor(s).

 

 

MOTION TO AVOID JUDICIAL LIEN

 

NOTICE OF OPPORTUNITY TO
OBJECT AND REQUEST FOR HEARING

Pursuant to Local Rule 2002-4, the Court will consider this relief requested in this paper without further
notice or hearing unless a party in interest files a response within 21 days from the date of set forth on the attached
proof of service, plus an additional three days for service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, your must file a response with the Clerk of the Court at 300
N. Hogan Street, Suite 3-150, Jacksonville, Florida 32202, and serve a copy on the movant’s attorney Bryan K.
Mickler, 5452 Arlington Expressway, Jacksonville, Florida 32211, and any other appropriate persons within the time
allowed. If you file and serve a response within the time permitted, the Court will either schedule and notify you ofa
hearing, or consider the response and grant or deny the relief requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you do not oppose the
relief requested in the paper, will proceed to consider the paper without further notice or hearing, and may grant the
relief requested.

In accordance with 11 U.S.C., Section 522(f)(1), the Debtors move this Court for entry of an
Order avoiding any claimed Judicial Lien of Aaron R. Cohen, Chapter 7 Trustee (Acct No.: 10718) for the
homestead real property of the Debtors as more particularly described:

Lot 10, Block E of BELLEVIEW’S SUNNY SKIES SUBDIVISION, according to the plat thereof as
recorded in Plat Book F, Pages(s) 144, of the Public Records of Marion County, Florida; a/k/a

7000 SE 123" Place, Belleview, Florida 34420.

At the time of the recording of the Trustee’s Notice of Interest in Property, and at the time of the
filing of the Petition herein, and at all other times, the Debtors resided on certain real property located in
Marion County, Florida.

The Debtors claimed the attached real property as exempt in the Schedule of real property filed
on behalf of the Debtors in this case. No objection was made to said exemption.

The Trustee’s Notice of Interest in Property of Aaron R. Cohen, Chapter 7 Trustee as recorded on
Case 3:19-bk-03255-JAF Doc 21 Filed 09/30/19 Page 2of4

August 20, 2019 (2019087662) in O.R, Book 7026, Pages 826-829 and all other recordings in the official
records of Marion County, Florida impairs the homestead exemption to which the Debtors would have
been entitled to under 11 U.S.C., Section 522(b).
The foregoing real property is exempt in accordance with the provisions of Article X, Section IV,
of the Florida Constitution.
PROOF OF SERVICE

Before me came BRYAN K. MICKLER, being duly sworn deposes and says that a copy of the
foregoing Motion to Avoid Judicial Lien, together with the Debtors’ Affidavit was mailed by U.S. Mail,
postage prepaid to:

Aaron R. Cohen, Chapter 7 Trustee
c/o Jacob A. Brown, Esquire
Attorney of Record

50 N. Laura Street, Suite 3100
Jacksonville, Florida 32202

which is the place he regularly conducts his business; and by CM/ECF electronic filing to:
Douglas W. Neway, Chapter 13 Trustee

which is the place he regularly conducts his business.
i

this 90“ 2" _ day of September, 2019. ao :
ic

Law Offices
ff

Sworn to and subscribed before me
this 37 day of September, 2019.

 

 

 

BRYAN . MICKLER
Dorveaen Iie Attorney for D tors /
Notary Public, State of ache 5452 Arlington Expressway
at Large Jacksonville, Florida 32211
My Commission Expires: (904) 725-0822/FAX: 725-0855

Florida Bar No. 091790

 

 
  
  

: = Commission # GG 001 988
so Expires July 10, 2020
OF Ts Bonded Thru Troy Fain insurance 800-385-7019

 

 

 
Case 3:19-bk-03255-JAF Doc 21 Filed 09/30/19 Page 3of4

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

IN RE:
ROBERT L. SILVERMAN
JOAN B. SILVERMAN
CASE NO.:3:19-bk-03255-JAF
Debtor(s).

 

 

DEBTORS’ AFFIDAVIT IN SUPPORT OF DEBTORS’ MOTION
TO AVOID JUDICIAL LIEN

STATE OF FLORIDA
COUNTY OF DUVAL
Before me came, ROBERT L. SILVERMAN and JOAN B. SILVERMAN, who being duly sworn

deposes and states:

 

1, This Affidavit is submitted in support of the Debtors’ Motion to Avoid Judicial Lien.
2. Your Affiant are the Debtors in the above-captioned case.
3. The Debtors make this Affidavit in support of their contemporaneously filed Motion to

Avoid Judicial Lien.
4, The Debtors are proceeding under 11 U.S.C., Section 522(f)(1).
5. The property involved is real property as more particularly described as:

Lot 10, Block E of BELLEVIEW’S SUNNY SKIES SUBDIVISION, according to the plat thereof as
recorded in Plat Book F, Pages(s) 144, of the Public Records of Marion County, Florida; a/k/a

7000 SE 123" Place, Belleview, Florida 34420.

6. The Debtors seek to avoid a Judicial Lien of Aaron R. Cohen, Chapter 7 Trustee (Acct No.:
10718) as recorded on August 20, 2019 (2019087662) in O.R, Book 7026, Pages 826-829
and all other recordings in the official records of Marion County, Florida.

7. The property is of the type contemplated by Subsection (1).

8. The property was claimed as exempt on Debtors’ Schedule C.

9. The real property is described in the listing on the Debtors’ Schedule of real property.
Case 3:19-bk-03255-JAF Doc 21 Filed 09/30/19 Page 4of4

10. The amount of the value claimed as exempt is $171,485.00.

Ll. The fair market value of the property claimed as exempt is $171,485.00.

12. The amount of the debt claimed by the creditor is $Unknown, together with the accrued
interest and Court costs.

13. The property has been declared exempt by the Debtors.

14. The property is claimed as exempt under the Florida Constitution, Article X, Section IV,

and Florida Statue 222.01.

 
 
    
 

    

   

  

 

ROBERT L. SILVERMAN JOAN B. SILVERMAN

Sworn to ppd subscribed before me
this 3 07" day of September, 2019.

Notary Public, State of Morida
at Large
My Commission Expires: SEER

 

Uistey, BARBARAJ. TRIPP
% Commission # GG 001988

£53 expires July 10, 2020
. nonded Thru Troy Fain Insurance 800-385-7019

 
 
  

 

 

 
